Exhibit 10.5
 
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this "Agreement"), entered into as of
September 7, 2016, sets forth the terms and conditions of an award (this
"Award") of restricted stock units ("Units") granted by EnergyTek Corp., a
Nevada corporation (the "Company"), to Jonathan Read (the "Recipient").
1. Definition and Incorporation of Certain Terms. This Award is made pursuant to
the Company's 2016 Equity Incentive Plan (the "Plan") and the terms of the Plan
are incorporated in this Agreement. Capitalized terms used in this Agreement
that are not defined in this Agreement have the meanings as used or defined in
the Plan.  The Recipient hereby acknowledges receipt of the Plan.
2. Award. Effective with the closing of the transactions referred to in Section
3(b)(i) and (ii) (the "Effective Date"), the Recipient is granted 5,000,000
Units.
3. Vesting/Forfeiture.


(a) The Units shall vest in three approximately equal annual increments with the
first tranche being fully vested on the Effective Date and the remaining
tranches vesting on the first-year and second-year anniversaries of the
Effective Date, subject to the Recipient continuing to perform services for the
Company as an executive officer on each applicable vesting date. Vested Units
shall be paid out in the form of shares of the Company's common stock ("Common
Stock") with delivery of the Common Stock to take place two years from the
Effective Date. If any fractional Units vest, the number of Units vesting shall
initially be rounded up to the nearest whole number and then rounded down to the
nearest whole number for subsequent vesting as necessary.


(b) The Units shall fully vest upon a Change of Control as defined in the Plan,
with delivery of the shares of Common Stock to be issued immediately upon the
occurrence of such Change in Control.  Notwithstanding any other provision of
this Agreement or of the Plan, the Company and the Recipient agree that
consummation of the transactions contemplated by (i) that certain Agreement and
Plan of Merger among the Company, Timefire LLC and the other parties thereto,
effective as of the date hereof, (ii) the Securities Purchase Agreement between
the Company and the purchase signatories thereto, effective as of the date
hereof, and (iii) the Agreement and Mutual Release among the Company and the
other parties thereto, effective as of July 21, 2016, shall not constitute a
Change in Control.


(c) Further notwithstanding any other provision of this Agreement, upon
resolution of the Board, all Units and shares of Common Stock subject to this
Agreement, whether vested or unvested, will be immediately forfeited if any of
the events specified in Section 14.2 of the Plan occur.
1

--------------------------------------------------------------------------------



4. Profits on the Sale of Certain Shares; Cancellation.  If any of the events
specified in Section 14.2 of the Plan occur within one year following the date
the Recipient last performed services as an executive officer of the Company
(the "Termination Date") (or such longer period required by any written
employment agreement), all profits earned from the Recipient's sale of the
Company's Common Stock during the two-year period commencing one year prior to
the Termination Date shall be forfeited and forthwith paid by the Recipient to
the Company.  Further, in such event, the Company may at its option cancel the
Unit and/or the Common Stock granted under this Agreement.  The Company's rights
under this Section do not lapse one year from the Termination Date but are a
contract right subject to any appropriate statutory limitation period.


5. Rights.  The Recipient will receive no benefit or adjustment to the Units
with respect to any cash or stock dividend, or other distributions except as
provided for in the Plan.  Further, the Recipient will have no voting rights
with respect to the Units until the shares of Common Stock are issued and
delivered to the Recipient.


6. Restriction on Transfer.  The Recipient shall not sell, transfer, pledge,
hypothecate or otherwise dispose of any Units prior to the applicable vesting
date.


7. Obligation to Reserve Shares. The Recipient and the Company agree that the
Company shall have no obligation to reserve and maintain out of its authorized
and unissued shares of Common Stock the number of shares required to be
delivered under this Agreement until such time as the Company has sufficient
authorized capital to reserve all shares of Common Stock issuable under the
Company's contractual obligations outstanding as of the Effective Date.


8. Reservation of Right to Terminate Relationship.  Nothing contained in this
Agreement shall restrict the right of the Company to terminate the relationship
of the Recipient at any time, with or without cause.


9. Securities. In order to enable the Company to comply with the Securities Act
of 1933 (the "Securities Act") and relevant state law, the Company may require
the Recipient, the Recipient's estate, or any permitted transferee as a
condition of issuing the Common Stock, to give written assurance satisfactory to
the Company that the shares subject to the Units are being acquired for such
person's own account, for investment only, with no view to the distribution of
same, and that any subsequent resale of any such shares either shall be made
pursuant to a registration statement under the Securities Act and applicable
state law which has become effective and is current with regard to the shares
being sold, or shall be pursuant to an exemption from registration under the
Securities Act and applicable state law.


The Units and the underlying shares of Common Stock are further subject to the
requirement that, if at any time the Board shall determine, in its discretion,
that the listing, registration, or qualification of the shares of Common Stock
underlying the Units upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with the issuance of the Common
Stock, the Common Stock will not be issued unless such listing, registration,
qualification, consent or approval shall have been effected.
2

--------------------------------------------------------------------------------



10. Tax Withholding.  The Recipient acknowledges and agrees that the Company may
require the Recipient to pay, or may withhold from sums owed by the Company to
the Recipient, any amount necessary to comply with the minimum applicable
withholding requirements that the Company deems necessary to comply with any
federal, state or local withholding requirements for income and employment tax
purposes.


11.  No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences of this Award to the Recipient and will not be
liable to the Recipient for any adverse tax consequences arising in connection
with this Award.  The Recipient has been advised to consult with his own
personal tax, financial and/or legal advisors regarding the tax consequences of
this Award.


12. 409A Compliance. The provisions of this Agreement and the issuance of the
shares of Common Stock in respect of the Units is intended to comply with the
short-term deferral exception as specified in Treas. Reg. § 1.409A-l(b)(4).


13. Notices and Addresses.  All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar receipted next business day delivery, or by email delivery followed
by overnight next business day delivery as follows:


The Recipient: To the Recipient at the address on the signature page of this
Agreement


The
Company:                                                                                     
EnergyTek Corp.
7960 E. Camelback Rd., #511
Scottsdale, Arizona 85251
Telephone: (602) 617-8888
Email: jread@quadratum1.com
Attention:  Chief Executive Officer


with a copy to: Michael D. Harris, Esq.
3001 PGA Boulevard, Suite 305
Palm Beach Gardens, FL 33410
Telephone: (561) 471-3507
Email:  mharris@nasonyeager.com
Attention:  Michael D. Harris, Esq.


or to such other address as either of them, by notice to the other may designate
from time to time.


14. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  The execution of this Agreement may be
by actual or facsimile signature.


15. Attorney's Fees.  In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney's fee, costs and expenses.
3

--------------------------------------------------------------------------------



16. Severability.  If any term or condition of this Agreement shall be invalid
or unenforceable to any extent or in any application, then the remainder of this
Agreement, and such term or condition except to such extent or in such
application, shall not be affected hereby and each and every term and condition
of this Agreement shall be valid and enforced to the fullest extent and in the
broadest application permitted by law.


17. Entire Agreement.  This Agreement represents the entire agreement and
understanding between the parties and supersedes all prior negotiations,
understandings, representations (if any), and agreements made by and between the
parties.  Each party specifically acknowledges, represents and warrants that
they have not been induced to sign this Agreement.


     18.  Governing Law. This Agreement and any dispute, disagreement, or issue
of construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of Nevada
without regard to choice of law considerations.
     19.  Headings. The headings in this Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
20. Arbitration.  Any controversy, dispute or claim arising out of or relating
to this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, except
to the extent a party is seeking equitable relief, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in Scottsdale, Arizona (unless the parties agree in writing to a
different location), before a single arbitrator in accordance with the rules of
the American Arbitration Association then in effect.  The decision and award
made by the arbitrator shall be final, binding and conclusive on all parties
hereto for all purposes, and judgment may be entered thereon in any court having
jurisdiction thereof.


[Signature Page to Follow]
4

--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date aforesaid.


EnergyTek Corp.






By: /s/ Jonathan Read 
Jonathan Read
Chief Executive Officer


RECIPIENT




 /s/ Jonathan Read____________________ 
Jonathan Read








Address:
________________________________


________________________________


________________________________




 
5

--------------------------------------------------------------------------------